Case 3:18-cv-14563-BRM-TJB Document 36-1 Filed 07/31/20 Page 1 of 4 PageID: 506




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 75 Eisenhower Parkway, Suite 200
 Roseland, NJ 07068
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 NEW  JERSEY   COALITION     OF
 AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                      Plaintiff,
                                              Motion Day: December 3, 2018
                 v.

 MAZDA MOTOR OF AMERICA, INC.

                      Defendant.




                  DECLARATION OF KYLE KACZMAREK
            IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       I, Kyle Kaczmarek, declare:

       1.     I am the Network Operations Manager for the Northeast Region of

 defendant Mazda Motor of America, Inc., d/b/a Mazda North American Operations

 (“Mazda”). I make this declaration in support of Mazda’s motion to dismiss. I

 have personal knowledge of the facts stated herein.
Case 3:18-cv-14563-BRM-TJB Document 36-1 Filed 07/31/20 Page 2 of 4 PageID: 507
Case 3:18-cv-14563-BRM-TJB Document 36-1 Filed 07/31/20 Page 3 of 4 PageID: 508
Case 3:18-cv-14563-BRM-TJB Document 36-1 Filed 07/31/20 Page 4 of 4 PageID: 509
